UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2378



JEANETTE PERRY-BEY,

                                            Plaintiff - Appellant,

          versus


CITY OF NORFOLK, a municipal corporation,

                                             Defendant - Appellee,

          and


REGINA WILLIAMS, individually and in her
official capacity as the City Manager of the
City of Norfolk; MELVIN C. HIGH, individually
and in his official capacity as the Chief of
the City of Norfolk Police Department; CAPTAIN
SHARON L. CHAMBERLIN, individually and in her
official capacity as a member of the City of
Norfolk Police Department; LIEUTENANT C. W.
BREWER, individually and in his official
capacity as a member of the City of Norfolk
Police Department; LIEUTENANT P. S. MIDGETT,
individually and in his official capacity as a
member   of   the  City   of  Norfolk   Police
Department; OFFICER JUDY HASH, individually
and in her official capacity as a member of
the City of Norfolk Police Department; OFFICER
D. J. POWELL, individually and in her official
capacity as a member of the City of Norfolk
Police Department,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-02-7-2)


Submitted:   July 25, 2003               Decided:   August 20, 2003


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeanette Perry-Bey, Appellant Pro Se. Bernard Anthony Pishko, Joan
Elizabeth Mahoney, Melvin Wayne Ringer, CITY ATTORNEY’S OFFICE,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jeanette Perry-Bey appeals the district court’s order granting

summary judgment in favor of her former employer, the City of

Norfolk, in her civil action alleging retaliation in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.      See Perry-Bey v. City of Norfolk, No. CA-02-7-2

(E.D. Va. Oct. 31, 2002).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     3